        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 1 of 19



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
 JANE DOE 2, et al.,                                  )
                                                      )
                                Plaintiffs,           )      Civil Action No. 17-cv-1597 (CKK)
 v.                                                   )
                                                      )
 PATRICK SHANAHAN, in his official capacity           )
 as Secretary of the Department of Defense, et        )
 al.,                                                 )
                                                      )
                                Defendants.           )

                  PARTIES’ JOINT STATUS REPORT IN RESPONSE TO
                             FEBRUARY 26, 2019 ORDER

        On January 30, 2019, the Court ordered the “parties to meet and confer regarding the

scope and breadth of discovery as the case now stands,” and directed the parties to “focus on

how the scope and breadth of permissible discovery is affected by the D.C. Circuit’s

determination that the Mattis plan is not a continuation of the 2017 Presidential Memorandum

but is instead a new plan.” Order 2, Dkt. 188. The Court further ordered the parties to file a

joint status report “informing the Court on how the parties intend to proceed with discovery” by

February 26, 2019. Id.

        On February 26, 2019, the parties filed a joint status report informing the Court that they

have been working together in an attempt to narrow or eliminate discovery disputes in light of

the D.C. Circuit’s ruling and this Court’s Order and respectfully requesting additional time to

resolve these disputes. Dkt. 189.

        On February 26, 2019, the Court ordered the parties to file another joint status report by

March 28, 2019, “informing the Court on the status of any remaining disputes and proposing a

schedule for discovery and the filing of dispositive motions.”



                                                 1
B4970953.1
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 2 of 19



Defendants’ Position

    A. The Breakdown In Negotiations

        Since the beginning of February, the parties have been negotiating in an attempt to

narrow or eliminate discovery disputes in light of the D.C. Circuit’s ruling and this Court’s

Order. On February 1, 2019, the parties had an initial call to discuss possible options for moving

this case forward. On February 15, 2019, Defendants followed up with an email proposing four

options for moving forward: (1) Plaintiffs continue to seek the same documents and deposition

testimony over which Defendants have asserted privilege, and the parties resubmit briefs similar

to those previously submitted but include discussions of the D.C. Circuit’s opinion; (2) in light of

the D.C. Circuit’s opinion, Plaintiffs narrow the discovery material they are seeking; Defendants

agree to waive privilege over certain documents that fall within Plaintiffs’ narrowed request; the

parties narrow the remaining discovery disputes and submit briefs those narrowed issues; (3) the

parties wait for the Ninth Circuit ruling on the mandamus petition in In re Donald J. Trump,

No. 18-72159 (9th Cir. Sept. 17, 2018); (4) Plaintiffs no longer pursue document discovery, and

the parties proceed to additional depositions or directly to summary judgment. Defendants

indicated that they preferred Option 4, or, in the alternative, a combination of Option 4 and

Option 2 that involved the parties coming to an agreement about the permissible scope of

document discovery and deposition testimony and avoiding further briefing on discovery issues.

Defendants expressed their view that these options would result in the most expeditious

resolution of the litigation.

        The parties arranged a call for February 20, 2019. Defendants asked Plaintiffs if they

could provide any information about their thoughts on discovery in advance of the call in order

to facilitate a more productive discussion. The morning of February 20, 2019, Plaintiffs



                                                 2
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 3 of 19



indicated that they were leaning towards Defendants’ proposed Option 2 (narrowed document

discovery). Later that day, the parties participated in a call. Both parties expressed interest in

narrowing discovery disputes. Defendants encouraged Plaintiffs to provide a list of specific

documents that they are seeking as soon as possible so that Defendants could start the process of

determining the documents over which they would be willing to waive the deliberative process

privilege. Plaintiffs agreed that it made sense to start this process soon. Defendants also asked

Plaintiffs if they would agree not to continue seeking discovery of documents and information

subject to the presidential communications privilege in light of the D.C. Circuit’s opinion.

Defendants made clear that they would oppose any discovery of documents and information

subject to the presidential communications privilege. Plaintiffs indicated that they would confer

and get back to Defendants on this issue.

       On February 25, 2019, Defendants sent Plaintiffs an email asking when Plaintiffs

anticipated providing a list of narrowed discovery requests. Plaintiffs stated that they would get

back to Defendants “shortly with a proposed timetable.”

       On March 11, 2019 Defendants sent Plaintiffs another email asking if Plaintiffs had any

updates on narrowing the discovery disputes. In response, Plaintiffs proposed a call to discuss.

       On March 14, 2019, the parties participated in a call. Plaintiffs stated that they were

seeking five narrowed categories of discovery:

               (1) Data regarding transgender servicemembers from the initiation of the
                   Carter policy to present;
               (2) Documents related to then-Secretary Mattis’s decision to delay the
                   Carter accessions policy;
               (3) Emails between then-Secretary Mattis and third parties;
               (4) Documents the Panel of Experts considered or generated related to the
                   development of the Mattis policy from August 25, 2017 through March
                   23, 2018;
               (5) Department of Defense (“DoD”) personnel policies.



                                                  3
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 4 of 19



With regard to Category 1, Defendants indicated a willingness to produce data generated after

the development of the Mattis policy concerning service members who had been diagnosed with

gender dysphoria. With regard to Category 2, Defendants indicated a willingness to produce

recommendations from the Services related to then-Secretary Mattis’s decision to delay the

Carter accessions policy. With regard to Category 3, Defendants stated that they would confer

with DoD. With regard to Category 4, counsel for Defendants indicated that they believed this

would be an unredacted version of the administrative record (“AR”) but that they would discuss

this request with DoD. With regard to Category 5, Defendants indicated that DoD personnel

policies are publicly available and offered to provide a link to Plaintiffs. (Later that day,

Defendants sent Plaintiffs links to DoD personnel policies, as discussed.)

       During the call, Defendants again asked Plaintiffs if they would agree not to continue to

seek discovery of documents and information subject to the presidential communications

privilege in light of the D.C. Circuit’s opinion. Plaintiffs indicated that they would probably

agree not to seek documents and information subject to the presidential communications

privilege but would confer and get back to Defendants on this issue. Plaintiffs indicated that

they understood that Defendants would oppose any discovery of documents and information

subject to the presidential communications privilege.

       On March 25, 2019, Defendants sent an email to Plaintiffs indicating that in an attempt to

narrow and possibly foreclose the issues in dispute regarding discovery, Defendants would offer

to waive the deliberative privilege over certain documents. With regard to Category 1,

Defendants offered to produce supplemental data involving military personnel diagnosed with

gender dysphoria that was used to provide testimony to the House Armed Services

Subcommittee on Military Personnel in February 2019. With regard to Category 2, Defendants



                                                  4
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 5 of 19



offered to waive the deliberative process privilege over recommendations from the Services and

the Surgeons General to then-Secretary Mattis related to the delay of the Carter accessions policy

in June 2017. With regard to Category 3, Defendants offered to waive the deliberative process

privilege over the emails between then-Secretary Mattis and third parties. With regard to

Category 4, Defendants offered to waive the deliberative process privilege over the final versions

of the Panel of Experts briefing presentations to the Deputy Secretary of Defense, the Vice

Chairman of the Joint Chiefs of Staff, and the Secretary of Defense. Defendants indicated that

they would not agree to provide an unredacted AR or unredacted Panel of Expert meeting

minutes. However, Defendants offered to go back through the AR and meeting minutes to

determine if there is further factual information that can be segregated from deliberations and

produced to Plaintiffs.

       On March 27, 2019, the parties participated in a call to discuss Defendants’ offer to

waive the deliberative privilege over certain documents. With regard to Category 1, Plaintiffs

asked Defendants to generate new documents with updated versions of the data considered by

the Panel of Experts, in addition to producing the supplemental data that was used to provide

testimony to the House Armed Services Subcommittee on Military Personnel in February 2019.

Defendants indicated that because they have already agreed to produce all the existing data

requested by Plaintiffs and because there is no obligation to create new documents in response to

discovery requests, they would likely not agree to generate new documents with updated

versions of the data considered by the Panel of Experts. The parties agreed that Plaintiffs would

first review the supplemental data involving military personnel diagnosed with gender dysphoria

that was used to provide testimony to the House Armed Services Subcommittee on Military

Personnel in February 2019 and then determine if there remains a dispute as to this issue.



                                                5
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 6 of 19



       With regard to Category 2, Plaintiffs indicated that in addition to the recommendations

from the Services and the Surgeons General to then-Secretary Mattis related to the delay of the

Carter accessions policy in June 2017, Plaintiffs sought the Deputy Secretary’s request for these

recommendations. Defendants explained that they believed they had already produced this

memo from the Deputy Secretary to the Services but that they would check.

       With regard to Category 3, Plaintiffs accepted Defendants’ offer to waive the deliberative

process privilege over the emails between then-Secretary Mattis and third parties.

       With regard to Category 4, Plaintiffs indicated that in addition to the documents the Panel

of Experts considered or generated (unredacted version of the AR and meeting minutes),

Plaintiffs also sought communications by the Panel of Experts and dissenting opinions. The

parties agreed to brief this narrowed dispute concerning Category 4, and Defendants proposed

the following briefing schedule: Plaintiffs file a motion to compel the material in Category 4 on

April 18, 2019; Defendants file an opposition to Plaintiffs’ motion to compel on May 9, 2019;

and Plaintiffs file a reply in support of their motion to compel on May 23, 2019. Defendants

again asked Plaintiffs if they would agree not to continue seeking discovery of documents and

information subject to the presidential communications privilege. Plaintiffs’ counsel indicated

that he did not think Plaintiffs would seek this material but that he would confer with his clients

and confirm. Plaintiffs asked Defendants if they were maintaining their clawback over certain

documents. Defendants stated that they would confer and get back to Plaintiffs on this issue.

       Thus, as of March 27, 2019, Defendants believed that the parties had reached an

agreement to narrow discovery and that the only remaining discovery disputes were over

Category 4, which the parties would brief, and a possible remaining dispute over Category 1.

Later that day, Defendants drafted a joint status report reflecting the call and circulated the draft



                                                  6
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 7 of 19



to Plaintiffs. Defendants also indicated that Defendants reviewed the clawback documents and

were maintaining their clawback position. According to the clawback procedures, Plaintiffs

would need to identify any specific documents they seek to compel and make a sealed motion for

judicial determination of the asserted privilege. See Order, Dkt. 85. Defendants stated that if

Plaintiffs wished to pursue this option, Defendants believed the clawback briefing could be

incorporated into the proposed briefing schedule. However, Defendants also indicated their

belief that this additional motions practice related to the clawback documents is unnecessary

given the limited relevance these documents have to the case. With regard to Category 2,

Defendants informed Plaintiffs that Defendants had already produced an unredacted version of

the Deputy Secretary’s memo to the Services requesting recommendations related to the Carter

accessions policy and provided the Bates number. In the interest of proposing at least part of a

discovery schedule to the Court, Defendants also proposed dates for expert disclosures. Finally,

Defendants asked Plaintiffs to confirm that they were no longer pursuing discovery of documents

and information subject to the presidential communications privilege, as discussed on the phone.

       On March 28, 2019, the deadline for filing this joint status report, negotiations broke

down. Despite the previous discussions over the past two months regarding narrowed categories

of discovery, Plaintiffs emailed Defendants with expanded discovery requests. First, Plaintiffs

indicated that they were not only seeking documents the Panel of Experts considered or

generated (an unredacted AR and meeting minutes), but also “communications to or from

members of the Panel regarding their work, drafts of the Panel’s report communicated to any

third parties, as well as communications that followed the submission of the Panel’s report but

predated the publication of the implementation plan.” In contrast to Defendants’ understanding

that the only remaining discovery disputes were with regard to Categories 4 and 1, Plaintiffs



                                                7
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 8 of 19



indicated that they “have agreed to certain limitations on a provisional basis only, reserving our

rights to request additional information.” With regard to Category 2, Plaintiffs indicated that

despite their previous agreement to accept Defendants’ offer to waive the deliberative process

privilege over the recommendations from the Services and the Surgeons General to then-

Secretary Mattis related to the delay of the Carter accessions policy in June 2017, Plaintiffs now

sought additional discovery, “including communications to and from the Secretary and his staff

regarding the potential delay, and any memos or other documents relevant to this issue.”

Plaintiffs also indicated that they would move to compel at least some, if not all, documents that

Defendants have clawed back.

       Finally, despite their previous representations that they would likely be dropping the

issue of the presidential communications privilege, Plaintiffs indicated their interest in having the

Court order Defendants to produce a privilege log for documents withheld on the basis of the

presidential communications privilege. However, as Defendants have previously explained,

Defendants have already provided Plaintiffs with document-by-document privilege logs from

DoD and the Services, which provide detailed information and explain why each document is

subject to privilege.1 Defendants’ Reply In Support of their Motion for a Protective Order 23,

Dkt. 181. These privilege logs include documents that are subject to the presidential




1
  Defendants also previously produced a White House privilege log, which covered 9,000
documents grouped into 66 categories and described the documents in a manner that avoided
revealing privileged information. Defendants produced this privilege log while maintaining their
position that under Cheney v. U.S. Dist. Court for the Dist. of Columbia, 542 U.S. 367, 385
(2004), the President was not required to provide such a log. The Court subsequently dismissed
the President as a party to the case. Dkt. 154. Accordingly, any suggestion by Plaintiffs that the
White House must now provide a document-by-document privilege log is improper. See
Defendants’ Reply In Support of their Motion for a Protective Order 23 n.11.



                                                 8
        Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 9 of 19



communications privilege (noted on the privilege logs as “Executive Privilege”). Id. (citing to

Exh. A to Dkt. 181, Excerpt of DoD Privilege Log for Production 5, March 7, 2018).2

       Although Plaintiffs suggest that they are still narrowing discovery, their “narrowed”

requests would still encompass broad categories of documents and extended time periods and

would likely comprise thousands of documents, such that the parties would essentially be in the

same place as they were when they filed discovery motions in October 2018. Defendants have

been negotiating in good faith in an attempt to narrow discovery disputes and move this case

towards resolution, and offered to waive the deliberative process over many of the documents

originally requested by Plaintiffs. However, given the breakdown in negotiations, Defendants

believe that the parties are too far apart to reach an agreement on the appropriate scope of

discovery.3 Accordingly, Defendants respectfully request that based on guidance from the D.C.

Circuit, the Court enter the below schedule for timely resolution of this case.




2
  Plaintiffs have also indicated that they “have not made any decisions concerning the
depositions of VADM Kriete or Jennifer Hay.” Defendants understood the Court’s February 26,
2019 Order directing the parties to inform[ ] the Court on the status of any remaining disputes
and propos[e] a schedule for discovery and the filing of dispositive motions” to mean that the
parties should make final determinations about the scope of discovery and any remaining
discovery disputes and propose a schedule to move this case through the dispositive motions
stage of litigation. Without a decision from Plaintiffs about whether or not they are pursuing
these depositions of former members of the National Security Council staff, which implicate the
presidential communications privilege, see Defendants’ Motion for a Protective Order, Dkt. 170;
Defendants’ Motion for a Protective Order, Dkt. 171, Defendants are unable to make an
informed decision about whether they need to file renewed motions for a protective order.
3
  Defendants are looking into the possibility of releasing the documents Defendants’ previously
offered to release on March 27, 2018 in exchange for Plaintiffs’ agreement to narrow further
discovery requests irrespective of negotiations breaking down. However, given the late hour in
which negotiations with Plaintiffs broke down, Defendants were unable to coordinate with their
client on this issue prior to filing this JSR.
                                                 9
       Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 10 of 19



   B. The Guidance From the D.C. Circuit

       As the Court recognized, the “permissible breadth and depth of Plaintiffs’ discovery

requests” is affected by the D.C. Circuit’s Judgment issued on January 4, 2019. Order at 1, Dkt.

188; see also id. at 2 (further noting that the Supreme Court’s stay orders in the related Karnoski

and Stockman litigation “may still be relevant to the parties’ discovery disputes”). Although the

Judgment itself did not set forth the appropriate scope of discovery in this case, the D.C. Circuit

found this Court “made an erroneous finding that the Mattis Plan was not a new policy but rather

an implementation of the policy directives enjoined in October 2017,” and emphasized the

deference due to military officials’ military judgments. Doe 2 v. Shanahan, 2019 WL 102309

(D.C. Cir. Jan. 4, 2019) (per curiam). Moreover, two of the three judges on the panel took the

opportunity to set out the competing views on the nature of discovery in cases involving military

judgments and personnel policies. Judge Williams would have precluded all discovery out “of

respect for the judiciary’s proper place in our democracy.” Doe 2 v. Shanahan, 2019 WL

1086495, at *36 (D.C. Cir. Mar. 8, 2019) (Williams, J., concurring). As Judge Williams’s

opinion sets out, the Court’s role in evaluating military policy is so circumscribed that extra-

record evidence and discovery is “quite beside the point.” Id. (quoting Goldman v. Weinberger,

475 U.S. 503, 509 (1986)); see also id. (noting that the Supreme Court in “Rostker chastised the

district court for ‘palpably exceed[ing] its authority’ in ‘relying on [such] testimony’” (quoting

Rostker v. Goldberg, 453 U.S. 57, 81 (1981))). Judge Wilkins disagreed with the categorical bar

on discovery, but even he would have carefully limited discovery to inquiring “about how the

policy operates and what military purposes it serves.” Id. at *10 (Wilkins, J., concurring). While

Defendants maintain that Judge Williams’s approach is both legally correct and better honors the




                                                 10
       Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 11 of 19



respective roles of the different branches of government, discovery in this case should certainly

go no further than what Judge Wilkins contemplates.

   C. Defendants’ Proposed Schedules

           a. Option 1: No Additional Document Discovery

       In light of the D.C. Circuit’s Judgment and concurring opinions and this Court’s directive

to “focus on how the scope and breadth of permissible discovery is affected by the D.C. Circuit’s

determination that the Mattis Plan is not a continuation of the 2017 Presidential Memorandum

but is instead a new plan,” Order at 2, Dkt. 188, Defendants propose that document discovery be

concluded, that deadlines for fact and expert discovery be set, and that parties resume taking

depositions. During depositions, Plaintiffs will have the opportunity to inquire “about how the

policy operates and what military purposes it serves.” Doe 2, 2019 WL 1086495, at *10

(Wilkins, J., concurring). Accordingly, Defendants propose the following schedule for the

timely resolution of this case:

       May 10, 2019: Initial expert disclosures due

       June 7, 2019: Rebuttal expert disclosures due

       June 28, 2019: Close of discovery

       August 29, 2019: Dispositive motions deadline

           b. Option 2: Limited Additional Document Discovery

       Alternatively, if the Court is inclined to permit additional document discovery, Plaintiffs’

should be required to identify specific documents that they wish to compel as opposed to the

broad categories of drafts and email communications spanning several months that they have

currently identified. If Plaintiffs intend to move to compel a record of the deliberations




                                                11
       Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 12 of 19



concerning the Mattis policy (e.g., the unredacted administrative record or meeting minutes of

the Panel of Experts), then Defendants propose the following schedule:

       April 18, 2019: Plaintiffs file a motion to compel an unredacted AR and meeting minutes

       May 9, 2019: Defendants file an opposition to Plaintiffs’ motion to compel

       May 10, 2019: Initial expert disclosures due

       May 23, 2019: Plaintiffs file a reply in support of their motion to compel

       June 7, 2019: Rebuttal expert disclosures due

       14 days after the resolution of Plaintiffs’ motion to compel: the parties file a joint status

       report proposing deadlines for the end of discovery and the filing of dispositive motions

Plaintiffs’ Position

       Plaintiffs have worked in good faith to propose ways to resolve outstanding discovery

disputes and focus discovery in light of the D.C. Circuit’s January 4, 2019 Judgment. Plaintiffs

offered to narrow the scope of discovery in the following ways. First, Plaintiffs agreed to

conditionally forego further discovery concerning the development of the statements in the

President’s tweets and the policy set forth in the Presidential Memorandum, depending on

whether discovery regarding the scope of the panel review process indicates that it was

constrained by the President’s directives to reinstate a ban. Second, plaintiffs proposed to focus

discovery on four areas, reserving their right to seek to expand discovery based on information

provided:




                                                 12
            Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 13 of 19



    (i)        data concerning accession, deployment, costs and other aspects of service of

               transgender and non-transgender servicemembers from adoption of the Carter open

               service policy to the present4;

    (ii)       Secretary Mattis’ decision to delay implementation of the open accessions policy;

    (iii)      the development of the Mattis plan, including documents provided to, considered or

               generated by the so-called Panel of Experts or members of the panel; and

    (iv)       emails between Secretary Mattis and third parties that the government had previously

               withheld as privileged.

            Plaintiffs made it clear from the outset of discussions that they would not accept limiting

further discovery to a handful of additional documents, given the broad swath of information

Defendants have previously withheld under dubious claims of privilege. The parties did reach an

agreement in principle on certain areas, including that Defendants would produce data

concerning the service of transgender individuals that has already been assembled and produced

to the U.S. House of Representatives Armed Services Subcommittee on Military Personnel in

connection with a hearing held in late February. In addition, Defendants agreed to produce

certain email communications between Secretary Mattis and third parties.

           But apparently displeased that Plaintiffs would not agree to limit any additional document

discovery to a handful of other documents5, Defendants have rescinded their agreement, and now




4
  Much of this data is cited in the February 2018 Department of Defense Report and
Recommendations on Military Service By Transgender Persons, and has already been produced
in this case.
5
  Defendants proposed to limit all additional discovery to the following documents: the Services
and Surgeons General recommendations to Secretary Mattis in regards to the delay of accessions
in June 2017, and the final versions of the “Panel of Experts” briefing presentations to the
Deputy Secretary of Defense, Vice Chair of the Joint Chiefs of Staff, and Secretary of Defense.
                                                    13
       Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 14 of 19



propose that Plaintiffs receive no additional documents, including the limited documents

Defendants already offered to produce. The government asserts that the D.C. Circuit’s judgment

provides a basis to foreclose all further document discovery in this case. The judgment does no

such thing. Rather, the D.C. Circuit determined, based on the record as it existed at the time, that

the Mattis Plan represented a change in circumstances that warranted dissolution of the

preliminary injunction. Jane Doe 2 v. Shanahan, No. 18-5257, at 3 (D.C. Cir. Jan. 4, 2019). As

noted by Judge Wilkins in his concurrence, the parties should now engage in further discovery to

“assess[ ] the Mattis Plan anew,” and examine the development of the Mattis plan, the

government’s purported justifications for the Mattis Plan, and how the Mattis Plan will work.

Jane Doe 2 v. Shanahan, No. 18-5257, at 18, 21-22 (D.C. Cir. Mar. 8, 2019) (Wilkins, J.,

concurring). Contrary to Defendants’ position, the government is not “immune from all

discovery explaining the operation and purpose of its military policies.” Id. Plaintiffs seek to

require that the government “explain fully, under oath, [its] justification” for the Mattis Plan. Id.

       Development of the Mattis Policy

       Plaintiffs have consistently requested information concerning the development of the

Mattis Policy beyond the final recommendations made by the so-called “Panel of Experts.” This

information is essential to this case, given Defendants’ reliance on the process behind

development of the Mattis Policy, and the substantive rationales purportedly underlying the

Mattis Policy. Defendants have claimed that the process leading up to the Mattis Policy was the

product of “independent military judgment” “begun without any direction from the President.”

See Dkt. No. 115 at 4, 23, 39, 43; Dkt. 116 at 1, 4-6, 11-12, 35. For that reason, Plaintiffs’

counsel noted during recent discussions that in addition to all documents considered or generated

by the Panel, Plaintiffs would seek communications to or from members of the Panel regarding



                                                 14
       Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 15 of 19



their work, drafts of the Panel’s report communicated to any third parties, as well as

communications that followed the submission of the Panel’s report but predated the publication

of the implementation plan.

       Delay of Open Accessions Policy

       Plaintiffs also proposed to include within a narrowed scope of discovery Secretary

Mattis’ decision to delay the initiation of the open accessions policy set to take effect in June

2017. Again, Defendants have put the Secretary’s decision directly at issue in this case,

suggesting that the decision to delay the open accessions policy was in effect the beginning of a

decision to limit more broadly the service of transgender individuals. Plaintiffs indicated they

could not accept Defendants’ offer to limit discovery in this area to only the final

recommendations made by the Services and Surgeon General to Secretary Mattis regarding the

decision to delay. Plaintiffs require additional discovery to probe the genesis of the decision,

including communications to and from the Secretary and his staff regarding the potential delay,

and any memos or other documents relevant to this issue.

       Presidential Communications Privilege

       Defendants have inquired whether Plaintiffs continue to seek information Defendants

have withheld on the basis of the Presidential Communications Privilege. In response, Plaintiffs

have noted that this issue has been made unnecessarily difficult by Defendants’ refusal to

provide adequate privilege log information to allow Plaintiffs to make a determination whether

to move to compel the production of particular documents. For example, in response to

Plaintiffs’ document requests, Defendants provided privilege logs with single entries that

covered dozens of documents spanning multiple months and encompassing exchanges among




                                                 15
       Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 16 of 19



unidentified people, including nongovernmental parties and Members of Congress. Dkt. 91 at 6;

Dkt. 91-9.

       Plaintiffs propose to renew their request to compel the Defendants to provide adequate

privilege log information for documents withheld on the basis of the Presidential Communication

Privilege, limited to those documents relevant to the four categories of information Plaintiffs

now propose as the scope of discovery. Plaintiffs are willing to engage in a phased approach to

discovery of communications between the White House and the remaining Defendants.

Defendants should first be required to provide document-by-document privilege logs for the

information withheld from their responses to Plaintiffs’ document requests and interrogatories.

Those logs should provide Plaintiffs and the Court with insight—for the first time—into what

has been withheld. Plaintiffs should therefore be able to test the government’s claims of privilege

and to make revised, narrowly targeted requests for information. See Dkt. 175, Plaintiffs’

Opposition to Defendants Motion for a Protective Order.

       Clawback Documents

       Defendants’ assertion that documents they produced but have attempted to clawback are

now somehow irrelevant to the case is offered without basis, because there is none. Plaintiffs

will move to compel production of certain documents subject to Defendants’ clawback notice

consistent with the briefing schedule proposed below.

       Plaintiffs’ Proposal

       Plaintiffs propose the following schedule.

       April 18, 2019: Parties file discovery motions consistent with the positions stated in this

       Joint Status Report

       May 9, 2019: Oppositions due



                                                16
         Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 17 of 19



         May 23, 2019: Replies due

         14 days after the resolution of outstanding discovery motions: the parties file a joint

         status report proposing deadlines for the end of fact discovery, expert discovery6, and the

         filing of dispositive motions



    March 28, 2019                                  Respectfully submitted,




6
  Plaintiffs object to Defendants’ proposal to include expert discovery deadlines before a fact
discovery deadline is set, as any proffered expert will likely require the benefit of facts gathered
through the discovery process.
                                                  17
      Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 18 of 19




                                       /s/ Alan E. Schoenfeld
Matthew E. Miller (pro hac vice)       Alan E. Schoenfeld (pro hac vice)
Kathleen M. Brill (pro hac vice)       WILMER CUTLER PICKERING
Michael Licker (pro hac vice)              HALE & DORR LLP
Rachel C. Hutchinson (pro hac vice)    7 World Trade Center
FOLEY HOAG LLP                         250 Greenwich St.
155 Seaport Blvd.                      New York, New York 10007
Boston, Massachusetts 02210            Telephone: 212-230-8800
Telephone: 617-832-1000                Fax: 212-230-8888
Fax: 617-832-7000
                                       Paul R.Q. Wolfson (D.C. Bar No. 414759)
Theresa M. Roosevelt (D.C. Bar No.     Kevin M. Lamb (D.C. Bar No. 1030783)
1021853)                               WILMER CUTLER PICKERING
FOLEY HOAG LLP                            HALE & DORR LLP
1717 K Street NW                       1875 Pennsylvania Ave. N.W.
Washington, DC 20006                   Washington, D.C. 20006
Telephone: 202-223-1200                Telephone: 202-663-6000
Fax: 202-785-6687                      Fax: 202-663-6363

Jennifer Levi (pro hac vice)           Harriet Hoder (pro hac vice)
Mary L. Bonauto (pro hac vice)         Adam M. Cambier (pro hac vice)
GLBTQ LEGAL ADVOCATES & DEFENDERS      WILMER CUTLER PICKERING
18 Tremont St., Ste. 950                  HALE & DORR LLP
Boston, Massachusetts 02108            60 State Street
Telephone: 617-426-1350                Boston, Massachusetts 02109
Fax: 617-426-3594                      Telephone: 617-526-6000
                                       Fax: 617-526-5000
Shannon P. Minter (pro hac vice)
Amy Whelan (pro hac vice)              Nancy Lynn Schroeder (pro hac vice)
Chris Stoll (pro hac vice)             WILMER CUTLER PICKERING
NATIONAL CENTER FOR LESBIAN RIGHTS        HALE & DORR LLP
870 Market St., Ste. 370               350 S. Grand Ave., Ste. 2100
San Francisco, California 94102        Los Angeles, California 90071
Telephone: 415-392-6257                Telephone: 213-443-5300
Fax: 415-392-8442                      Fax: 213-443-5400

                                       Attorneys for Plaintiffs




                                      18
Case 1:17-cv-01597-CKK Document 200 Filed 03/28/19 Page 19 of 19



                                JOSEPH H. HUNT
                                Assistant Attorney General
                                Civil Division

                                BRETT A. SHUMATE
                                Deputy Assistant Attorney General

                                JOHN R. GRIFFITHS
                                Branch Director

                                ANTHONY J. COPPOLINO
                                Deputy Director

                                /s/ Andrew E. Carmichael
                                ANDREW E. CARMICHAEL
                                Trial Attorney
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                Telephone: (202) 514-3346
                                Email: andrew.e.carmichael@usdoj.gov

                                Attorneys for Defendants




                               19
